Exhibit 10.2

Garland, Texas

INDUSTRIAL NET LEASE

Amendment No. 2

This Amendment No. 2. dated as of October 1, 1998, is by and between MRM
Associates, an Illinois partnership (“Lessor”) and Armstrong Containers, Inc.,
an Illinois corporation (“Lessee”) with reference to the Garland, Texas
Industrial Net Lease dated January 14, 1985, as amended by an Amendment dated
January 1, 1993 (together the “Lease”) between Lessor and Lessee. (Capitalized
terms used without definitions have the meanings provided in the Lease.
References in this Amendment to text locations in the Lease are to the Lease as
it existed before this Amendment thereto.)

Lessor and Lessee agree that, effective as of the date hereof, the Lease is
hereby amended as follows:

 

  1. Effective as of the date of issuance of a certificate of occupancy with
respect to the addition to the building on the Premises contemplated by the
Building Expansion and Improvement Agreement (“Expansion Agreement”) dated the
date hereof (the “Addition”), the term “Premises” which is defined in
Section 2.1 of the Lease shall include the Addition and the Improvements
(defined in the Expansion Agreement).

 

  2. Issuance of a certificate of occupancy with respect to the Addition shall
constitute Lessee’s acknowledgment that the Addition and the Improvements are in
good and satisfactory condition and that the second sentence of Section 5.3 of
the Lease is applicable to the Addition and the Improvements. Such
acknowledgment by Lessee will not impair Lessor’s representations and warranties
in the Expansion Agreement.

 

  3. Section 2.1 of the Lease is amended by adding the words “(other than trade
fixtures)” after the word ““fixtures” in the sixth line of such Section.

 

  4. Section 3 of the Lease is amended to extend the initial term of the Lease
to December 31, 2011, subject to earlier termination pursuant to the provisions
of the Lease and subject to two renewal options as follows:

Lessee may renew the Lease for a five year term beginning on January 1, 2012 and
ending December 31, 2016 by giving Lessor written notice of Lessee’s election to
extend not later than June 30, 2011, provided Lessee is not in default under the
Lease as of the date of the notice or the date of commencement of the renewal
term.



--------------------------------------------------------------------------------

If Lessee renews the Lease for the renewal term ending December 31, 2016, Lessee
may further renew the Lease for a live year term beginning on January 1, 2017
and ending December 31, 2021 by giving Lessor written notice of Lessee’s
election to extend not later than June 30, 2016, provided Lessee is not in
default under the Lease as of the date of the notice or the date of commencement
of the renewal term.

 

  5. Section 4.1 of the Lease is amended in its entirety as follows:

“4.1 Base Rent. Lessee shall pay, as base rent for the premises (“Base Rent”):

(a) For the period from the date hereof through December 31, 1999, (i) $249,600
per year (the rate in effect under the Amendment dated January 1, 1993) plus
(ii) for the period beginning on the date of issuance of a certificate of
occupancy for the Addition, $3.25 per square foot of the Addition per year;

(b) For the period from January 1, 2000 through December 31, 2005, (i) $249,187
per year plus (ii) $3.45 per square foot of the Addition per year;

(c) For the period from January 1. 2006 through December 31, 2011, (i) $263,632
per year plus (ii) $3.65 per square foot of the Addition per year;

(d) For the period from January 1, 2012 through December 31, 2016 (if the first
five-year renewal option is exercised), (i) $262,188 per year plus (ii) $3.63
per square foot of the Addition per year; and

(e) For the period from January 1, 2017 through December 31, 2021 (if the second
five-year renewal option is exercised), (i) $275,911 per year plus (ii) $3.82
per square foot of the Addition per year.

For purposes of this Section 4.1 the number of square feet of the Addition will
be as certified by the architects for the Addition. The phrases “Base Rent” and
“Adjusted Base Rent” throughout the Lease shall refer to the Base Rent set forth
in this Section 4.1. “

 

  6. Section 4.2 of the Lease shall not apply for the period January 1, 1993
through January 1, 2021.

 

  7. Section 5.1 of the Lease is amended by adding the word “containers” after
the words “metal and plastic” in the second line of such Section.

 

  8.

Section 6.4(a) of the Lease is amended by (i) replacing the number “$10,000”
with the number “$50,000” in the fifth line of such Section and (ii) deleting
the

 

-2-



--------------------------------------------------------------------------------

penultimate sentence of such Section. Lessor consents to the alterations,
improvements, additions and Utility Installations described in Lessee’s letter
dated July 22, 1998.

 

  9. Section 6.4(d) of the Lease is amended to read in its entirety as follows:

(d) Unless Lessor requires their removal, as set forth in Paragraph 6.4(a), all
alterations, improvements and additions which may be made on the Premises shall
become the property of Lessor and remain upon and be surrendered with the
Premises at the expiration of the term of this Lease. Notwithstanding the
provisions of this Paragraph 6.4(d), Lessee’s machinery, trade fixtures
(including without limitation any switch gears, buss bars or other electrical
upgrades made by Lessee) and equipment shall remain the property of Lessee and
may be removed subject to the provisions of Paragraph 6.2. Lessor waives any and
all rights it may have to Lessee’s machinery, trade fixtures, personal property
and equipment, including a statutory or landlord’s lien against such property.

 

  10. Section 7.1 of the Lease is amended by replacing “comprehensive public”
with “commercial general” in the third line of such Section.

 

  11. Section 7.4 of the Lease is amended by deleting the penultimate sentence
of such Section.

 

  12. Section 7.6 of the Lease is amended by

(i) replacing the phrase “and, if requested by Lessor, shall be issued in the
name of Lessor’s first mortgagee or beneficiary” with the phrase “and shall name
Lessor and at Lessor’s request Lessor’s mortgagee or beneficiary as an
additional insured on all liability policies and shall name Lessor or at
Lessor’s request Lessor’s first mortgagee or beneficiary as sole loss payee on
the policy of insurance required by Section 7.2(a)(i), provided such first
mortgagee or beneficiary agrees to customary escrow provisions for making the
proceeds of such insurance available to pay costs of repair or replacement of
the Premises”; and

(ii) replacing the last sentence of such Section with: “If Lessee fails to
secure and maintain any insurance as required by this Lease, and fails to cure
such failure within 10 days after written notice from Lessor. Lessor may, but
shall not be required to, procure and maintain that insurance at the expense of
Lessee.”

 

  13. Section 8.1 of the Lease is amended by replacing the second sentence
thereof with the following sentence:

“Repair and replacement pursuant to this Paragraph 8.1 shall be at Lessee’s
expense, whether or not the damage or destruction was caused by a peril covered
or required to be covered by insurance, and Lessee shall have the right to
receive the proceeds of any insurance proceeds provided under this Lease with
respect to

 

-3-



--------------------------------------------------------------------------------

that damage or destruction on customary terms providing for prompt reimbursement
of costs of such repair and replacement on a schedule that is reasonable in the
circumstances.”

 

  14. Section 9.1 of the Lease is amended by adding the following sentences to
the end of such Section.

“Lessee may, at its own expense, in its own name or in the name of the Lessor,
take reasonable steps to protest increases in real estate or ad valorem taxes on
the Premises, to protest the inclusion of the Premises within any assessment
levied on the Premises and to enter into arbitration of such matters. Lessor
agrees to cooperate in such matters, provided Lessee reimburses Lessor for its
out-of-pocket expenses. Lessee agrees to hold Lessor harmless from and against
any liability, cost or expense suffered by Lessor as a result of Lessee’s
activities under this Section 9.1.”

 

  15. Section 12. l(a) of the Lease is amended by deleting the words “vacating
or” from such Section.

 

  16. Section 12.2(a) of the Lease is amended by deleting the phrase “any
substantial portion of from the phrase “If termination is caused by the failure
to pay rent and/or the abandonment of any substantial portion of the Premises,.”

 

  17. Section 14.2 of the Lease is amended by adding the following sentence to
the end of such Section:

“Notwithstanding the foregoing, if Lessor shall transfer ownership in the
Premises, Lessor shall remain responsible to Lessee for each obligation of
Lessor under this Lease until the new owner agrees in writing to assume and
perform such obligation.”

 

  18. Section 14.4 of the Lease is amended by replacing “1 1/2% per month” with
“the prime rate (as published in The Wall Street Journal plus 1%”.

 

  19. The last sentence of Section 14.7 of the Lease is amended to read as
follows:

“Lessee agrees to consent to any amendment to this Lease reasonably requested by
a potential mortgagee of the Premises if such amendment would not adversely
affect Lessee’s rights under this Lease or increase Lessee’s obligations under
this Lease.”

 

  20. Section 14.8(b) is amended to read in its entirety as follows:

“(b) Notices given under the terms of the Lease shall be deemed to be delivered
when receipted for (or deliberately refused) by the addressee either (i) after
deposit in the United States Mail, certified mail, return receipt requested and

 

-4-



--------------------------------------------------------------------------------

obtained, or (ii) by local or air express courier, with a receipt for delivery
obtained, or (iii) by personal delivery, with a receipt for delivery obtained.
Either party may by written notice to the other specify a different address for
payments or for delivery of notices.”

 

  21. The last sentence of Section 14.9 is amended to read in its entirety as
follows:

“The acceptance of rent by Lessor, and any failure by Lessor to enforce or
demand strict compliance with any provision of this Lease, shall not be a waiver
of any breach by Lessee of any provision of this Lease.”

 

  22. Section 14.21 is amended to read in its entirety as follows:

“14.21 Attorneys’ Fees. Notwithstanding anything in the Lease to the contrary,
in the event that any action or proceeding is brought to enforce any term,
covenant or condition of the Lease on the part of Lessor or Lessee, the
prevailing party in such litigation shall be entitled to recover reasonable
attorneys’ fees to be fixed by the court in such action or proceeding.
Furthermore, both Lessor and Lessee shall be obligated to pay the attorneys’
fees and expenses of the other party to the Lease if such other party is made a
party to litigation solely because of its being a party to the Lease without any
allegation that such other party is in breach of the Lease or has participated
in any wrongful conduct.”

 

  23. A new Section 14.22 is added to the Lease as follows:

“14.22 Non-Disturbance Agreement. Prior to granting any mortgage or other
security instrument with respect to the Premises or entering into any lease of
the Premises superior to this Lease, Lessor agrees to obtain from each holder of
such mortgage or other security instrument, or from the lessor under such
superior lease, a non-disturbance agreement in favor of Lessee in the standard
form reasonably used by such holder or lessor.”

 

  24. A new Section 14.23 is added to the Lease as follows:

“ 14.23 Commercial Reasonableness. Lessor hereby agrees with Lessee that, at any
time during any term of the Lease that Lessor has the right or privilege of
giving approval, consent, making a judgment, exercising an option or election or
otherwise making a decision or taking action or inaction affecting the rights of
Lessee under the Lease or under the Rules and Regulations attached to the Lease,
no such approval or consent shall be unreasonably withheld or delayed, and all
such judgments, elections and decisions by Lessor shall be made both reasonably
and with reasonable promptness. Where Lessor is entitled under any provision of
the Lease to make any payment on behalf of or reimbursable by Lessee, including
without limitation the payment of any expenses, costs or fees whatsoever, all
such payments, expenses costs and fees shall be reasonable and actual in amount
and shall be contracted for and paid by Lessor in a commercially reasonable
manner.”

 

-5-



--------------------------------------------------------------------------------

  25. A new Section 14.24 is added to the Lease as follows:

“14.24 Definition of Abandonment. Lessee shall not be deemed to have “abandoned”
the Premises unless Lessee has vacated all of the Premises for at least 30
clays.”

 

  26. A new Section 15 is added to the Lease as follows:

“15. Purchase Option, (a) Lessee shall have the option to purchase the Premises
subject to the Lease on the following dates and at the following prices:

December 31, 2011 – $3,500,000

December 31, 2016 – $3,250,000

December 31, 2021 – $3,000,000

Lessee may exercise this option by giving Lessor irrevocable written notice of
exercise not later than 180 days before the applicable purchase date. Any such
purchase shall be for cash at closing using such forms that are customary for
closings of similar transactions in the State of Texas.

(b) At closing of a purchase of the Premises, Lessor shall be obligated to
convey good and marketable fee simple title to the Premises free and clear of
any liens granted by Lessor and shall provide Lessee with a title insurance
policy with only standard exceptions and any other exceptions Lessee elects to
accept.

 

  27. Notwithstanding the provisions of Section 11 of the Lease, Lessee shall
have the right to assign its right, title and interest under the Lease or to
enter into a sublease of all or a portion of the Premises, with prior notice to
Lessor but without prior consent of Lessor, if such assignment or sublease is
made to a corporation under common control with Lessee or to a subsidiary or
successor to Lessee by corporate merger or by change of corporate name, whether
by transfer of a majority interest of stock, merger or dissolution, provided,
however, that Lessee (or its successor if any) shall not be released from its
obligations under this Lease as a result of any such assignment or sublease.

 

  28. Notwithstanding any provision of the Lease to the contrary, no
indemnification or agreement by Lessee to hold Lessor harmless from loss, costs,
damages or liability shall indemnify or hold harmless Lessor against any loss,
costs, damages or liability caused by or resulting from the negligence or
willful act of Lessor, nor shall any waiver of Lessee’s rights or any release of
Lessor contained in the Lease be deemed to release Lessor from responsibility
for any such negligent or willful act.

 

-6-



--------------------------------------------------------------------------------

This Amendment shall be effective when Lessor has received the following
documents from Lessee:

(i) A copy, certified by the Secretary or an Assistant Secretary of Lessee, of a
resolution of the board of directors of Lessee authorizing the execution and
delivery of this Amendment;

(ii) An incumbency certificate executed by the Secretary of an Assistant
Secretary of Lessee showing the name, office and signature of the person
executing this Amendment on behalf of Lessee; and

(iii) An Affirmation of Lease Guaranty in the form attached to this Amendment as
Exhibit A duly signed by an officer of Brockway Standard, Inc.

The Lease, as amended by this Amendment, is ratified and remains in full force
and effect.

Signed as of the date written above.

 

MRM Associates     Armstrong Containers, Inc. By   MRM Real Estate Associates,
L.P.,        

its sole partner

      By   MRM Real Estate Corporation        

its general partner

      By  

/s/ Illegible

    By  

/s/ Illegible

Title:   President     Title:   Vice President         Purchasing & Logistics

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

AFFIRMATION OF LEASE GUARANTY

This Affirmation of Lease Guaranty, dated as of October 1, 1998, is by Brockway
Standard, Inc., a Delaware corporation (“Brockway Standard”) with reference to
the Guaranty of Lease dated as of April 27, 1993 (the “Guaranty”) by Brockway
Standard in favor of MRM Associates, an Illinois partnership (“Lessor”).
Capitalized terms in this Affirmation have the meanings provided in the
Guaranty.

To induce Lessor to enter into a Building Expansion and Improvement Agreement
with Lessee and an Amendment No. 2 to the Lease, Brockway Standard hereby
affirms its obligations under the Guaranty and acknowledges that the obligations
of Lessee guaranteed by Brockway Standard pursuant to the Guaranty include all
obligations of Lessee under the Lease as amended by Amendment No. 2 to the
Lease.

Signed as of the date written above.

 

Brookway Standard, Inc. By  

/s/ Illegible

Title:   Vice President Purchasing & Logistics



--------------------------------------------------------------------------------

Garland, Texas

INDUSTRIAL NET LEASE

Amendment dated January 1, 1993

Reference is made to the Garland, Texas Industrial Net Lease dated January 14,
1985 (lease agreement) between MRM Associates, a Partnership organized under the
laws of the State of Illinois (“Lessor”) and Armstrong Containers, Inc., an
Illinois corporation (“Lessee”).

Subject to the terms and conditions contained herein and the Lessee’s and the
Lessor’s written acceptance hereof, the lease agreement is amended, effective as
of January 1, 1993, as follows:

 

  1. Section 3 of the lease agreement is hereby amended to extend the term of
the lease agreement to January 1, 2000, unless sooner terminated pursuant to any
provision of the lease agreement.

 

  2. Section 4.1 of the lease agreement is hereby amended in its entirety as
follows:

4.1 Rent. Lessee shall pay, as rent for the premises, the amount of $249,600 per
year for the period January 1, 1993 to January 1, 2000. During the period
January 1, 1993 to January 1, 2000, the phrases “Base Rent” and “Adjusted Base
Rent” throughout the lease agreement shall refer to the rent set forth in this
Section 4.1.

 

  3. Section 4.2 of the lease agreement shall not apply for the period
January 1, 1993 through January 1, 2000.

 

  4. The Lessor agrees to repair the premises’ roof and driveway during the
calendar year 1993 in a manner similar to the repairs described in Exhibit I of
this amendment to the lease agreement with the understanding that the Lessor’s
aggregate cost for these repairs will not exceed $202,000.00.



--------------------------------------------------------------------------------

  5. The Lessor and Lessee agree that the lease agreement may be further
extended for two separate five (5) year extended terms at the election of the
Lessee. The first five (5) year term would commence on January 2, 2000 and
continue through January 1, 2005 and the second five year extended term would
commence on January 2, 2005 and continue through January 1, 2010. To extend the
lease term, the Lessee must deliver to the Lessor a written notice not earlier
than 270 days and not later than 180 days prior to the end of the then existing
lease term.

The monthly rental payable during the first five (5) year extended term shall be
adjusted to the then prevailing fair market rental for similar properties in the
area of the leased premises existing at January 2, 2000. The monthly rental
payable during the second five (5) year extended term shall be adjusted to the
then prevailing fair market rental for similar properties in the area of the
premises existing at January 2, 2005. Notwithstanding the foregoing, the annual
rental payable during either of the five (5) year extended terms shall not be
less than the Minimum Extended Rental, as defined below.

The term “Minimum Extended Rental” means $249,600 multiplied by the ratio of the
Consumer Price Index for all Urban Consumers published by the United States
Department of Labor (“CPI-U”) for the December immediately preceding the
commencement of the relevant five (5) year extended term to the CPI-U for
December, 1992. The CPI-U for both the reference month and the base month shall
be determined on the basis of the first published final index.

The foregoing constitute all amendments of the lease agreement in effect as of
the date hereof.

 

- 2 -



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this letter and return it to the undersigned.
Upon execution of the enclosed counterpart, this letter of amendment to the
lease agreement shall become a binding agreement between Lessor and Lessee as of
January 1, 1993.

 

Very truly yours, ARMSTRONG CONTAINERS, INC. By:  

/s/ Illegible

  Kenneth R. Roza   President & CEO

 

Agreed and Accepted as of the date first above
written: MRM ASSOCIATES By:  

/s/ Illegible

Title:  

Illegible

 

- 3 -



--------------------------------------------------------------------------------

GARLAND, TEXAS

INDUSTRIAL NET LEASE

 

1. PARTIES

This lease (“Lease”), dated January 14, 1985 is made by and between MRM
Associates, a Partnership organized under the laws of the State of Illinois
(“Lessor”) and ARMSTRONG CONTAINERS, INC., an Illinois corporation (“Lessee”).

 

2. PREMISES LEASED.

2.1 Description of Premises. Lessor is the owner of certain real property
located in the City of Garland, County of Dallas, State of Texas and described
on Exhibit A. The real property shown on Exhibit A, including the land, building
and improvements constructed on the land as of the date of this Lease and
including the fixtures which are an integral part of the buildings and other
improvements, such as loading docks, lights, heating and air conditioning
equipment and the like is in this Lease called the Premises.

2.2 Lease of Premises. Lessor leases to Lessee, and Lessee leases from Lessor,
the Premises, for the term, at the rental, and upon of all the conditions set
forth in this Lease.

 

3. Term.

The term of this Lease shall be for the period commencing on January 14, 1985
and ending on December 14, 1993, unless sooner terminated pursuant to any
provisions of this Lease.

 

4. Rent.

4.1 Base Rent. Lessee shall pay, as rent for the Premises, the amount of
$200,000 per year (“Base Rent”), subject to adjustment as described in Paragraph
4.2.

4.2 Adjustment of Base Rent. The Base Rent shall be adjusted as of each January
1 during the term of this Lease, and the Base Rent as so adjusted (“Adjusted
Base Rent”) shall be the rent in effect for the year beginning with that January
1. The Adjusted Base Rent for each year (beginning with the year 1986) shall be
equal to $200,000 multiplied by the ratio of the Consumer Price Index for all
Urban Consumers published by the United States Department of Labor (“CPI-U”) for



--------------------------------------------------------------------------------

the December immediately preceding that year to the CPI-U for December, 1984,
provided that in no event shall the Adjusted Base Rent for any year be less than
$200,000. Lessor shall calculate the Adjusted Base Rent for each year as soon as
possible after the CPI-U for December of the immediately preceding year of that
year is available. Lessee shall pay (or may deduct, in the case of a decrease in
Adjusted Base Rent) on the first day of the following month the amount of the
adjustment applicable to any months already elapsed in that year. The CPI-U for
both the reference month and the base month shall be determined on the basis of
the first published final index.

4.3 Payment Terms. Rent shall be payable monthly in advance without offset or
deduction. Rent for each month in any period of less than a year shall be equal
to  1/12 of the applicable annual rent. Rent for any period of less than a month
shall be equal to the number of days in that period divided by 30 and multiplied
by the applicable monthly rent. Rent for each month shall be due and payable on
the first day of that month. Rent for any period of less than a month shall be
due and payable on the first day of that period. All payments of rent shall be
made by wire transfer of immediately available funds to a bank account
designated by Lessor.

4.3 Special Net Lease. This Lease is what is commonly called a “Net, Net, Net
Lease.” It is understood that the Lessor shall receive the rent free and clear
of any impositions, taxes, liens, charges or expenses of any nature whatsoever
in connection with the ownership and operation of the Premises. In addition to
the rent specified in this Lease, Lessee shall pay directly all impositions,
insurance premiums, taxes, utilities and other operating charges, maintenance
charges, constructions costs, and any other charges, costs and expenses which
arise or may be contemplated under any provisions of this Lease during its term.
All of those charges, costs and expenses shall constitute Additional Rent. Upon
the failure of Lessee to pay any of those costs, charges or expenses, Lessor
shall have the same rights and remedies as otherwise provided in this Lease for
the failure of Lessee to pay rent. It is the intention of the parties that this
Lease shall not be terminable for any reason by the Lessee, and that Lessee
shall not be entitled to any abatement of or reduction in rent payable under
this Lease, except as expressly provided in this Lease. Any present or future
law to the contrary shall not alter this agreement of the parties.

4.4 Governmental Regulation. If the rental payments determined pursuant to this
Section 4 exceed that allowed by the terms of any valid governmental restriction
which limits the amount of rent or if the rental payments determined

 

-2-



--------------------------------------------------------------------------------

pursuant to this Section 4 exceed any limitation otherwise imposed by this
Lease, the amount of rent or other payments shall be the maximum permitted by
that governmental restriction and by that limitation; however, all increases or
decreases in rent or other payments provided in this Lease shall be calculated
after removal of that restriction or limitation based upon the amount of the
rent which would have been payable under this Lease if that governmental
restriction or other limitation had not limited the rent payable under the terms
of this Lease.

 

5. USE.

5.1 Use. The Premises shall be used and occupied for the manufacturing of metal
and plastic and related general office and manufacturing use.

5.2 Compliance With Law. Lessee shall, at Lessee’s expense, comply promptly with
all applicable statutes, ordinances, rules, regulations, orders and requirements
in effect during the term or any part of the term of this Lease regulating the
use by Lessee of the Premises. Lessee shall not use or permit the use of the
Premises in any manner that will tend to create waste or nuisance. Lessee shall
not cause, maintain or permit any outside storage on or about the Premises,
without the prior written permission of Lessor.

5.3 Condition of Premises. Lessee’s occupancy of the Premises on commencement of
the term shall constitute Lessee’s acknowledgement that the Premises are in good
and satisfactory condition. Lessee accepts the Premises and this Lease subject
to all matters of record and to all applicable zoning, municipal, county and
state laws, ordinances and regulations governing and regulating the use of the
Premises.

 

6. MAINTENANCE, REPAIRS AND ALTERATIONS.

6.1 Lessee’s Obligations. Lessee shall maintain and keep in good order,
condition and repair the Premises and every part of the Premises, structural and
non-structural, (whether or not the portion of the Premises requiring repair, or
the means of repairing that portion are reasonably or readily accessible to
Lessee, and whether or not the need for those repairs occurs as a result of
Lessee’s use, any prior use, the elements or the age of that portion of the
Premises), including without limitation all plumbing, heating, air conditioning,
ventilating, electrical, lighting facilities and equipment within the Premises,
fixtures, walls (interior and exterior), foundations, ceilings, roofs (interior
and exterior), floors, windows, doors, plate glass and skylights located within
the Premises, and all landscaping, driveways, parking lots, fences and signs
located on the Premises and sidewalks and parkways adjacent to the Premises.

 

-3-



--------------------------------------------------------------------------------

6.2 Condition Upon Surrender. On the last day of the term of this Lease, or on
any sooner termination, Lessee shall surrender the Premises to Lessor in the
same condition as when received, broom clean, ordinary wear and tear excepted.
Lessee shall repair any damage to the Premises occasioned by the removal of
Lessee’s trade fixtures, furnishings and equipment pursuant to Paragraph 5.6(d),
including the patching and filling of holes and repair of structural damage.

6.3 Lessor’s Rights. If Lessee fails to perform Lessee’s obligations under this
Paragraph 6, Lessor may enter the Premises, after ten (10) days’ prior written
notice to Lessee, and put the Premises in good order, condition and repair. Any
costs incurred by Lessor under this Paragraph 6.3 together with interest at the
rate specified in Paragraph 14.4 shall become due and payable as additional
rental to Lessor with Lessee’s next rental installment.

6.4 Alterations and Additions.

(a) Lessee shall not, without Lessor’s prior written consent, make any
alterations, improvements, additions or Utility Installation in or about the
Premises, except for non-structural alterations, improvements or additions not
exceeding $10,000 in cost. As used in this Paragraph 6.4 the term “Utility
Installation” means bus ducting, power panels, wiring, fluorescent fixtures,
space heaters, conduits, air conditioning equipment and plumbing. Lessor may
require that Lessee remove any alterations, improvements, additions or Utility
Installations at the expiration of the term and restore the Premises to their
prior condition. Lessor may require Lessee to provide Lessor, at Lessee’s
expense, a lien and completion bond in an amount equal to 150% of the estimated
cost of any improvements, to insure Lessor against any liability for mechanics’
and materialmen’s liens and to insure completion of the work. If Lessee makes
any alterations, improvements, additions or Utility Installations without the
prior approval of Lessor, Lessor may require Lessee to remove them.

(b) Any alterations, improvements, additions or Utility Installation in or about
the Premises that Lessee desires to make which require the consent of the Lessor
shall be presented to Lessor in written form, with proposed detailed plans. Any
consent of Lessor shall be deemed conditioned upon Lessee acquiring a permit to
do so from appropriate governmental agencies, the furnishing of a copy of that
permit to Lessor prior to the commencement of the work and the compliance in a
prompt and expeditious manner by Lessee with all conditions of that permit.

 

-4-



--------------------------------------------------------------------------------

(c) Lessee shall pay, when due, all claims for labor or materials furnished to
or for Lessee at or for use on the Premises which are or may be secured by any
mechanics’ or materialmen’s lien against any interest in the Premises. Lessee
shall give Lessor not less than ten (10) days’ notice prior to the commencement
of any work in the Premises, and Lessor shall have the right to post notices of
non-responsibility in or on the Premises as provided by law. If Lessee in good
faith contests the validity of any lien, claim or demand, Lessee shall, at its
sole expense, defend itself and Lessor against the same and shall pay and
satisfy any adverse judgment that may be rendered on that claim before the
enforcement of any lien or judgment against the Lessor or the Premises. If
required by Lessor, Lessee shall furnish a surety bond satisfactory to Lessor in
an amount equal to the contested lien, claim or demand indemnifying Lessor
against liability for, and holding the Premises free from the effect of, that
lien or claim. In addition, Lessor may require Lessee to pay Lessor’s attorneys
fees and costs in participating in any action. Nothing in this Lease contained
shall be deemed or construed in any way as constituting the consent or request
of Lessor, express or implied, by inference or otherwise, to any contractor,
sub-contractor, laborer or materialman for the performance of any labor or the
furnishing of any materials for any specific improvement, alteration or repair
of or to the Premises or any part of the Premises, or as giving Lessee any
right, power or authority to contract for or permit the rendering of any
services or the furnishing of any materials that would give rise to the filing
of any mechanic’s or other liens against the interest of Lessor in the Premises.

(d) Unless Lessor requires their removal, as set forth in Paragraph 6.4(a), all
alterations, improvements, additions and Utility Installations (whether or not
those Utility Installations constitute trade fixtures of Lessee), which may be
made on the Premises, shall become the property of Lessor and remain upon and be
surrendered with the Premises at the expiration of the term of this Lease.
Notwithstanding the provisions of this Paragraph 6.4(d), Lessee’s machinery and
equipment, other than that which is affixed to the Premises so that it cannot be
removed without material damage to the Premises, shall remain the property of
Lessee and may be removed by Lessee subject to the provisions of Paragraph 6.2.
Lessor waives any and all rights it may have to Lessee’s machinery and
equipment, including a statutory or landlord’s lien against such property.

 

-5-



--------------------------------------------------------------------------------

7. INSURANCE; INDEMNITY.

7.1 Liability Insurance. Lessee shall, at Lessee’s expense, obtain and maintain
in force during the term of this Lease a policy of comprehensive public
liability insurance insuring the Lessor against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises. That insurance shall
be in an amount of not less than $500,000 per occurrence. Lessee shall also keep
in effect umbrella liability insurance in an amount of not less than
$10,000,000, with a self-insurance retention of not more than $10,000. The
limits of that insurance shall not, however, limit the liability of Lessee under
this Lease. All bodily injury insurance and property damage liability insurance
shall specifically insure the performance by Lessee of the indemnity agreement
as to liability for injury to or death of persons and injury or damage to
property as set forth in Paragraph 7.4.

7.2 Fire and Rent Loss Insurance.

(a) Lessee shall, at Lessee’s expense, obtain and maintain in force during the
term of this lease the following:

(i) Fire Insurance. A policy or policies of insurance covering loss or damage to
the Premises, in the amount of the full replacement value of the Premises,
providing protection against all perils included within the classification of
fire, extended coverage, vandalism and malicious mischief and special extended
perils (all risk, but not including plate glass except to the extent covered
within the classification of fire); and

(ii) Rent Loss Insurance. Rent loss insurance insuring that the Base Rent or,
after January 1, 1986, Adjusted Base Rent then in effect, will be paid to Lessor
for a period of up to one year after the Premises are destroyed or rendered
inaccessible by a risk insured against by the policy of insurance described in
Paragraph 7.2(a) (i) above.

(b) Lessee shall maintain in full force and effect on all of its fixtures and
equipment in the Premises and the leasehold improvements in the Premises a
policy or policies of fire and extended coverage insurance with standard
covering endorsement to the extent of at least eighty (80%) percent of their
insurable value. During the term of this Lease, the proceeds from any such
policy or policies of insurance shall be used for the repair or replacement of
the fixtures, equipment and leasehold improvements so insured. Lessor shall have
no interest in the insurance upon Lessee’s equipment, fixtures or leasehold
improvements and will sign all documents necessary or

 

-6-



--------------------------------------------------------------------------------

proper in connection with the settlement of any claim or loss by Lessee. Lessor
will not carry insurance on Lessee’s possessions.

7.3 Waiver of Subrogation. Lessee waives any and all right of recovery against
Lessor, or against the officers, employees, agents and representatives of
Lessor, or for loss to Lessee or damage to Lessee or its property or the
property of others under its control, where that loss or damage is insured
against under any insurance policy in force at the time of the loss or damage.
Lessee shall, upon obtaining the policies of insurance required under this
Lease, give notice to the insurance carrier or carriers that this waiver of
subrogation is contained in this Lease.

7.4 Indemnity. Lessee shall indemnify and hold harmless Lessor from and against
any and all claims arising from Lessee’s use of the Premises, or from the
conduct of Lessee’s business or from any activity, work or things done,
permitted or suffered by Lessee, its agents, contractors, employees or invitees
in or about the Premises or elsewhere and shall further indemnify and hold
harmless Lessor from and against any and all claims arising from any breach or
default in the performance of any obligation on Lessee’s part to be performed
under the terms of this Lease, or arising from any negligence of the Lessee, or
any of Lessee’s agents, contractors, employees or invitees and from and against
all costs, attorney’s fees, expenses and liabilities incurred in the defense of
any related claim or any action or proceeding brought on that claim; and in case
any action or proceeding is brought against Lessor by reason of any such claim,
Lessee upon notice from Lessor shall defend that claim at Lessee’s expense by
counsel satisfactory to Lessor. Lessee, as a material part of the consideration
to Lessor, assumes all risk of damage to property or injury to persons, in, upon
or about the Premises arising from any cause. Lessee waives all claims in
respect of damage to property or injury to persons against Lessor.

7.5 Exemption of Lessor from Liability. Lessee agrees that Lessor shall not be
liable for injury to Lessee’s business or any loss of income from Lessee’s
business or for damage to the goods, wares, merchandise or other property of
Lessee, Lessee’s employees, agents, contractors or invitees, whether such damage
or injury is caused by or results from fire, steam, or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause, whether the damage or injury results from conditions
arising upon the Premises or from other sources or places, and regardless of
whether the cause of damage or injury or the means of repairing the same is
inaccessible to Lessee.

 

-7-



--------------------------------------------------------------------------------

Nothing contained in this Paragraph 7.5 shall be construed to excuse Lessor from
liability caused by the gross negligence or willful misconduct of Lessor.

7.6 Insurance Policies. Insurance required to be maintained by Lessee under this
Lease shall be in companies holding a General Policyholders Rating of B plus or
better as set forth in the most current issue of “Best’s Insurance Guide” and,
if requested by Lessor, shall be issued in the name of Lessor’s first mortgagee
or beneficiary. Within ten (10) days after the commencement of the term of this
Lease, Lessee shall deliver to Lessor copies of policies of insurance required
under Paragraph 7.1 and Paragraph 7.2 or certificates evidencing the existence
and, amounts of that insurance with loss clauses designating Lessor and each of
the general partners of Lessor as “additional insured”. No policy shall be
cancellable or subject to reduction of coverage or other modification except
after thirty (30) days’ prior written notice to Lessor. Lessee shall, within ten
(10) days prior to the expiration of any required insurance policies, furnish
Lessor with renewals or “binders”. If Lessee fails to do so, Lessor may order
the insurance and charge the cost to Lessee, which amount shall be payable by
Lessee upon demand. Lessee shall not do or permit to be done anything which
shall invalidate the insurance policies referred to in Paragraph 7.1 and
Paragraph 7.2. If Lessee fails to procure and maintain any insurance as required
by this Lease Lessor may, but shall not be required to, procure and maintain
that insurance at the expense of Lessee.

 

8. DAMAGE OR DESTRUCTION.

8.1 Partial Damage or Destruction. If the Premises are damaged or partially
destroyed to an extent that repair or replacement costs (as reasonably
determined by Lessor) are less than 50% of the cost of replacement in the event
of total destruction, Lessee shall repair the damage or replace the portion of
the Premises destroyed as soon as reasonably possible. Repair and replacement
pursuant to this Paragraph 8.1 shall be at Lessee’s expense, whether or not the
damage or destruction was caused by a peril covered or required to be covered by
insurance, and, upon completion of repair or replacement, Lessee shall have the
right to receive the proceeds of any insurance provided under this Lease with
respect to that damage or destruction, as and when any mortgagee of the Premises
makes such proceeds available. Repairs and replacement pursuant to this
Paragraph 8.1 shall be considered alterations which require the consent of
Lessor for purposes of Paragraph 6.4, which consent shall not be withheld
unreasonably.

 

-8-



--------------------------------------------------------------------------------

8.2 Substantial Damage or Destruction. If the Premises are damaged or destroyed,
in either case to an extent that repair or replacement costs (as reasonably
determined by Lessor) are 50% or more, but less that 90%, of the cost of
replacement in the case of total destruction, Lessor may, at its option, (i) by
notice to Lessee terminate this Lease as of the date of damage or destruction,
in which case Lessor shall have the right to receive the proceeds of any
insurance provided under this Lease with respect to that damage or destruction
or (ii) require Lessee to repair the damage or replace the destroyed portion of
the Premises on the same terms and conditions applicable to partial damage or
destruction pursuant to Paragraph 8.1

8.3 Total Damage or Destruction. If the Premises are damaged or destroyed to the
extent that repair or replacement costs (as reasonably determined by Lessor) are
90% or more of the cost of replacement in the case of total destruction, this
Lease shall terminate as of the date of destruction, and Lessor shall have the
right to receive the proceeds of any insurance provided under this Lease with
respect to that damage or destruction.

8.4 Abatement of Rent. If the Premises are partially or substantially destroyed
or damaged by any peril insured by the policy of rent loss insurance carried
pursuant to Paragraph 7.2(a)(ii) and Lessee repairs or replaces the Premises
pursuant to the provisions of Paragraph 8.1 or 8.2, the rent payable under
either Paragraph 4.1 and 4.2 for the period during which repair or restoration
continues (but in no event in excess of twelve (12) months) shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired.
Except for that abatement, if any, Lessee shall have no claim against Lessor for
any damage suffered by reason of any damage, destruction, repair or restoration,
regardless of the time required for performance of repairs or replacement.

 

9. REAL PROPERTY TAXES.

9.1 Payment of Taxes. Lessee shall pay Lessor an amount equal to all real
property taxes applicable to the Premises during the term of this Lease. The
real property taxes applicable to any partial calendar year in which this Lease
is in effect shall be prorated between Lessee and Lessor. Lessee shall pay, with
each payment of Rent for a month under Paragraph 4.3, an amount equal to 1/12 of
the annual real property taxes for the current year. The amount payable for any
period of less than a month shall be equal to the number of days in that period
divided by 30 and multiplied by the amount of real property taxes applicable to
that month. Prior to receipt of

 

-9-



--------------------------------------------------------------------------------

real property tax bills for a year Lessee shall pay each month an amount equal
to 1/12 of the annual real property taxes for the prior year. Upon receipt of
the real property tax bills for the year, Lessor shall give Lessee notice of the
amounts payable under this Paragraph for the current year. Adjustments with
respect to months already elapsed shall be paid (or may be deducted in the case
of a decrease in taxes) on the first day of the month following notice.

9.2 Definition of “Real Property Tax”. As used in this Lease, the term “real
property tax” includes any form of general or special assessment, license fee,
commercial rental tax, levy, penalty, or tax (other than inheritance or estate
taxes), imposed by any authority having the direct or indirect power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement district, or any
environmental surcharge as against any legal or equitable interest of Lessor in
the Premises, as against the Lessor’s right to rent or other income from the
Premises, or as against Lessor’s business of leasing the Premises.

9.3 Personal Property Taxes.

(a) Lessee shall pay prior to delinquency all assessments, license fees and
other charges assessed against and levied upon trade fixtures, furnishings,
equipment and all other personal property of Lessee contained in the Premises or
elsewhere. When possible, Lessee shall cause those trade fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. Lessee will furnish Lessor with evidence
satisfactory to Lessor of payment of amounts required to be paid by this
subparagraph 9.3.

 

10. UTILITIES.

(a) Lessee shall pay for all water, gas, heat, light, power, telephone and other
utilities and services supplied to the Premises, together with any applicable
taxes. Any deficiency in or failure of utility service shall not entitle Lessee
to an abatement of rent.

(b) Lessee, at Lessee’s expense, shall keep in good order, condition and repair
all plumbing, heating, air conditioning, ventilating, electrical, and lighting
facilities and equipment located within, or serving, the Premises.

 

-10-



--------------------------------------------------------------------------------

11. ASSIGNMENT AND SUBLETTING.

11.1 Lessor’s Consent required. Lessee shall not voluntarily or by operation of
law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all or
any part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent, which Lessor shall not unreasonably withhold. Any
attempted assignment, transfer, mortgage, encumbrance or subletting without
Lessor’s consent shall be voidable, and shall constitute a breach of this Lease.
For purposes of this Paragraph 11.1 any transfer of more than 50% of Lessee’s
stock (other than to Lessee’s stock ownership plan and related trust, and
excluding for this purpose any stock of Lessee owned by the trust immediately
prior to the transfer) shall constitute a voluntary assignment of this Lease and
shall entitle Lessor to its remedies under Paragraph 12.2.

11.2 No Release of Lessee. Regardless of Lessor’s consent, no subletting or
assignment shall release Lessee of Lessee’s obligation or alter the primary
liability of Lessee to pay the rent and to perform all other obligations to be
performed by Lessee under this Lease. The acceptance of rent by Lessor from any
other person shall not be deemed to be a waiver by Lessor of any provision of
this Lease. Consent to one assignment or subletting shall not be deemed consent
to any subsequent assignment or subletting.

11.3 Attorney’s Fees. If Lessor consents to a sublease or assignment under
Paragraph 11.1, Lessee shall pay Lessor’s reasonable attorney’s fees incurred in
connection with giving consent.

 

12. DEFAULTS: REMEDIES.

12.1 Defaults. The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Lessee:

(a) The vacating or abandonment of the Premises by Lessee.

(b) The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee under this Lease, as and when due, where such
failure shall continue for a period of ten (10) days after written notice from
Lessor to Lessee.

(c) The failure by Lessee to observe or perform any of the covenants, conditions
or provisions of this Lease to be

 

-11-



--------------------------------------------------------------------------------

observed or performed by Lessee, other than described in Paragraph 12.1(b)
above, where that failure continues for a period of thirty (30) days after
written notice from Lessor to Lessee; provided, however, that if more than
thirty (30) days are reasonably required for the cure of the default, Lessee
shall not be deemed to be in default if Lessee commences the cure within the
30-day period and diligently completes it.

(d) (i) The making of any general assignment, or general arrangement for the
benefit of creditors; (ii) the filing by or against Lessee of a petition to have
Lessee adjudged a bankrupt or a petition for reorganization or arrangement under
any law relating to a bankruptcy (unless, in the case of a petition filed
against Lessee, it is dismissed within sixty (60) days); (iii) the appointment
of a trustee or receiver to take possession of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease, where
possession is not restored to Lessee within thirty (30) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease, where that
seizure is not discharged within thirty (30) days.

(e) The discovery by Lessor that any financial statement given to Lessor by
Lessee, any assignee of Lessee, any subtenant of Lessee’s obligations under this
Lease, or any of them, was materially false.

12.2 Remedies. In the event of any material default or breach by Lessee, Lessor
may at any time, with or without notice or demand and without limiting Lessor in
the exercise of any right or remedy which Lessor may have by reason of the
default or breach:

(a) Terminate this Lease by giving notice of termination to Lessee, in which
event Lessee shall immediately surrender the Premises to Lessor and if Lessee
fails so to do, Lessor may, without prejudice to any other remedy which it may
have for possession or arrearages in rent, enter upon and take possession of the
Premises and expel or remove Lessee and any other person who may be occupying
the Premises, or any part of the Premises, by force, if necessary, without
having any civil or criminal liability for that action, and Lessee agrees to pay
to Lessor on demand the amount of all loss and damage which Lessor may suffer by
reason of that termination, whether through inability to relet the Premises on
satisfactory terms or otherwise, specifically including, but not limited to
(i) all reasonable expenses necessary to relet the Premises which shall include
the cost of renovating, repairing and altering the Premises for a new tenant or
tenants, advertisements and

 

-12-



--------------------------------------------------------------------------------

brokerage fees and (ii) any increase in insurance premiums caused by the vacancy
of the Premises. If termination is caused by the failure to pay rent and/or the
abandonment of any substantial portion of the Premises, Lessor may elect, by
sending written notice of election to Lessee, to receive liquidated damages in
an amount equal to the rental payable under the Lease for the month during which
the lease is terminated times twelve (12) which shall be in lieu of the payment
of loss and damage Lessor may suffer by reason of termination as provided in the
preceding sentence but which shall not be in lieu of or reduce in any way any
amount (including accrued rent) or damages due to breach of covenant (whether or
not liquidated) payable by Lessee to Lessor which accrued prior to the
termination of the lease. Nothing contained in this Lease shall limit or
prejudice the right of Lessor to prove for and obtain in proceedings for
bankruptcy or insolvency by reason of the termination of this Lease, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be proved,
whether or not the amount be greater, equal to, or less than the amount of the
loss or damages referred to above.

(b) Enter upon and take possession of the Premises and expel or remove Lessee or
any other person who may be occupying the Premises, or any part thereof, by
force, if necessary, without having any civil or criminal liability for that
action and, without terminating this Lease, Lessor may (but shall be under no
obligation to) relet the Premises or any part thereof for the account of Lessee,
in the name of Lessee or Lessor or otherwise, without notice to Lessee for such
term or terms (which may be greater or less than the period which would
otherwise have constituted the balance of the term of this Lease) and on such
conditions (which may include concessions or free rent) and for such uses as
Lessor in its absolute discretion may determine and Lessor may collect and
receive any rents payable by reason of that reletting; and Lessee agrees to pay
Lessor on demand all reasonable expenses necessary to relet the Premises which
shall include the cost of renovating, repairing and altering the Premises for a
new tenant or tenants, advertisements and brokerage fees, and Lessee further
agrees to pay Lessor on demand any deficiency that may arise by reason of that
reletting. Lessor shall not be responsible or liable for any failure to relet
the premises or any part of the Premises or for any failure to collect any rent
due upon any such reletting. No re-entry or taking of possession of the Premises
by Lessor shall be construed as an election on Lessor’s part to terminate this
Lease unless a written notice of termination is given to Lessee pursuant to
Subparagraph 12.2(a) above.

 

-13-



--------------------------------------------------------------------------------

(c) Enter upon the Premises by force if necessary without having any civil or
criminal liability for that action, and do whatever Lessee is obligated to do
under the terms of this Lease, and Lessee agrees to reimburse Lessor on demand
for any expenses which Lessor may incur in effecting compliance with Lessee’s
obligations under this Lease and Lessee further agrees that Lessor shall not be
liable for any damages resulting to Lessee from such action, whether caused by
the negligence of Lessor or otherwise.

(d) Pursue any other remedy available to Lessor.

No action of Lessor, other than express written notice of termination, shall
terminate this Lease.

12.3 Effect of Exercise of Remedies. No repossession of or re-entering on the
Premises or any part of the Premises pursuant to Paragraph 12.2 above or
otherwise and no reletting of the Premises or any part of the Premises pursuant
to Paragraph 12.2(b) shall relieve Lessee or any guarantor of its liabilities
and obligations under this Lease, all of which shall survive such repossession
or re-entering. Upon any such repossession or re-entering on the Premises or any
part of the Premises by reason of the occurrence of an event of default, Lessee
will pay to Lessor the rent required to be paid by Lessee.

12.4 Default by Lessor. Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within thirty (30) days after written
notice by Lessee to Lessor and to the holder of any first mortgage or deed of
trust covering the Premises whose name and address has been furnished to Lessee
in writing, specifying how Lessor has failed to perform that obligation;
provided, however, that if more than thirty (30) days are reasonably required
for performance, Lessor shall not be in default if Lessor commences performance
within that 30-day period and diligently completes it. Lessee shall additionally
afford the holder of any first mortgage or deed of trust covering the Premises a
reasonable opportunity to perform on behalf of Lessor. Lessee shall have no
right to terminate this Lease except as otherwise specifically provided in this
Lease.

 

13. CONDEMNATION.

If the Premises or any portion of the Premises is taken under the power of
eminent domain, or sold under the threat of the exercise of this power
(“condemnation”), this Lease shall terminate as to any part of the Premises so
taken as of the earliest date the condemning authority takes title or
possession. If more than ten (10%) percent of the floor area of the

 

-14-



--------------------------------------------------------------------------------

Premises is taken by the condemnation, Lessee may, on written notice to Lessor
within ten (10) days after Lessor shall have given Lessee written notice of the
taking (or in the absence of that notice, within ten (10) days after the
condemning authority takes possession) terminate this Lease as of the date the
condemning authority takes possession. If Lessee does not so terminate this
Lease this Lease shall remain in full force and effect as to the portion of the
Premises remaining, except that the Adjusted Base Rent shall be reduced in the
proportion that the floor area of the Premises taken bears to the total area of
the Premises. Any award for the taking of all or any part of the Premises under
the power of eminent domain or any payment made under threat of the exercise of
such power shall be property of Lessor, whether the award is made as
compensation for diminution in value of the leasehold or the taking of the fee,
or as severance damages; provided, however, that Lessee shall be entitled to any
award for loss of or damage to Lessee’s trade fixtures and removable personal
property. If this Lease is not terminated by reason of a condemnation, Lessor
shall repair any damage to the Premises caused by that condemnation except to
the extent that Lessee has been reimbursed for that damage by the condemning
authority. If the damages received by Lessor in connection with that
condemnation are not sufficient to effect repair, Lessor may either make that
repair at Lessor’s expense or terminate this Lease.

 

14. GENERAL PROVISIONS

14.1 Estoppel Certificate.

(a) Lessee shall at any time upon not less than ten (10) days’ prior written
notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of the modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which rent and other charges are paid in advance, if any, and (ii) acknowledging
that there are not, to Lessee’s knowledge, any uncured defaults on the part of
Lessor under this Lease, or specifying the defaults if any are claimed. Any such
statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises.

(b) Lessee’s failure to deliver a statement as and within the time required by
subparagraph 14.1(a) shall be conclusive upon Lessee (i) that this Lease is in
full force and effect, without modification except as may be represented by
Lessor, (ii) that there are no uncured defaults in Lessor’s performance, and
(iii) that not more than one month’s Base Rent has been paid in advance.

 

-15-



--------------------------------------------------------------------------------

(c) If Lessor desires to finance or refinance the Premises, Lessee agrees to
deliver to any lender designated by Lessor such financial statements of Lessee
as may be reasonably required by the lender. Those statements shall include the
past three years’ financial statements of Lessee. All financial statements shall
be received by Lessor in confidence and shall be used only for the purposes set
forth in this Lease.

14.2 Lessor’s Liability. The term “Lessor” as used in this Lease shall mean only
the owner at the time in question of the fee title of the Premises. In the event
of any transfer of title, the Lessor named in this Lease (and in case of any
subsequent transfers the then grantor) shall be relieved from and after the date
of transfer of all liability with respect to Lessor’s executory obligations;
provided that any funds in the hands of Lessor or the then grantor at the time
of transfer, in which Lessee has an interest, shall be delivered to the grantee.
The obligations contained in this Lease to be performed by Lessor shall be
binding on Lessor’s successors and assigns, only during their respective periods
of ownership.

14.3 Severability. The provisions of this Lease shall be interpreted where
possible in a manner to sustain their legality and enforceability. The
unenforceability of any provision of this Lease in a specific situation shall
not effect the enforceability of that provision in another situation or the
remaining provisions of this Lease.

14.4 Interest. Any amount due to Lessor not paid when due shall bear interest at
a rate equal to the lesser of 1 1/2% per month or the greatest rate allowed by
applicable law. Payment of such interest shall not excuse or cure any default by
Lessee under this Lease.

14.5 Time of Essence. Time is of the essence.

14.6 Captions. Article and paragraph captions are not a part of this Lease.

14.7 Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned in this Lease. No
prior agreement or understanding pertaining to any such matter shall be
effective. The Lease may be modified only by a writing, signed by the parties in
interest at the time of the modification. Lessee agrees to consent to any
amendment to this Lease reasonably required by a potential mortgagee of the
Premises, except any such amendment which would materially adversely affect
Lessee’s rights under this Lease or materially increase Lessee’s obligations
under this Lease.

 

-16-



--------------------------------------------------------------------------------

14.8 Notices.

(a) Any notice required or permitted to be given under this Lease shall be in
writing and may be served personally or by regular mail, postage prepaid
addressed to Lessor and Lessee respectively at the addresses set forth after
their signatures at the end of this Lease.

(b) Notices, if mailed, shall be deemed sufficiently served or given, for all
purposes under this Lease, five (5) days after the date they are deposited in
the United States mail.

(c) Either party may, by like notice to the other party, at any time and from
time to time, designate a different address to which notices shall be sent.

14.9 Waivers. No waiver by Lessor of any provision of this Lease shall
constitute a waiver of any other provisions of this Lease or of any subsequent
breach by Lessee of the same or any other provision. Lessor’s consent to or
approval of any act shall not render unnecessary the obtaining of Lessor’s
consent to or approval of any subsequent act by Lessee. The acceptance of rent
by Lessor shall not be a waiver of any breach by Lessee of any provision of this
Lease.

14.10 Recording. Lessee shall not record this Lease without Lessor’s prior
written consent, and any recordation without consent shall, at the option of
Lessor, constitute a non-curable default by Lessee. Either party shall upon
request of the other, execute, acknowledge and deliver to the other a “short
form” memorandum of this Lease for recording purposes.

14.11 Holding Over. If Lessee remains in possession of the Premises or any part
of the Premises after the expiration of the term of this Lease without the
express written consent of Lessor, that occupancy shall be a tenancy from month
to month at a rental in the amount of 150% of the last monthly Adjusted Base
Rent plus all other Additional Rent and other charges payable under this Lease.

14.12 Cumulative Remedies. No remedy or election granted to or provided to or
provided for Lessor under this Lease shall be deemed exclusive but shall,
wherever possible, be cumulative with all other remedies at law or in equity. In
addition to other remedies provided in this Lease, Lessor shall be entitled, to
the extent permitted by applicable law, to injunctive relief in case of the
violation, or attempted or threatened violation, of any of the covenants,
agreements, conditions or provisions of this Lease, or to a decree compelling
performance

 

-17-



--------------------------------------------------------------------------------

of any of the covenants, agreements, conditions or provisions of this Lease, or
to any other remedy allowed to Lessor at law or in equity.

14.13 Covenants and Conditions. Each provision of this Lease performable by
Lessee shall be deemed both a covenants and a condition.

14.14 Binding Effect: Choice of Law. Subject to any provision of this Lease
restricting assignment or subletting by Lessee and subject to the provisions of
Paragraph 14.2, this Lease shall bind the parties, their personal
representatives, successors and assigns. This Lease shall be governed by the
laws of the State of Texas.

14.15 Lessor’s Access. Lessor and Lessor’s agents may enter the Premises at
reasonable times for the purpose of inspecting the Premises, showing the
Premises to prospective purchasers or lenders, and making such alterations,
repairs, improvements or additions to the Premises as Lessor considers necessary
or desirable. Lessor may at any time place on or about the Premises any ordinary
“For Sale” signs and Lessor may at any time during the last one hundred eighty
(180) days of the term of this Lease place on or about the Premises any ordinary
“For Lease” signs, all without rebate of rent or liability to Lessor. Lessor
shall retain a key to all locked portions of the Premises (except vaults and
locked file or storage cabinets) at all times. Lessee may not change locks upon
the Premises without Lessor”s prior consent.

14.16 Signs and Auctions. Lessee shall not place any sign upon the Premises or
conduct any auction on the Premises or permit or consent to the conduct of any
execution sale on the Premises without Lessor’s prior written consent.

14.17 Corporate Authority. Each individual executing this Lease on behalf of
Lessee represents and warrants that he is duly authorized to execute and deliver
this Lease on behalf of Lessee in accordance with a duly adopted resolution of
the Board of Directors of Lessee or in accordance with the By-Laws of Lessee,
and that this Lease is binding upon Lessee in accordance with its terms and that
the Lessee is duly qualified to transact business as a foreign corporation in
the State of Texas. Lessee shall, within thirty (30) days after execution of
this Lease, deliver to Lessor a certified copy of a resolution of the Board of
Directors of Lessee authorizing or ratifying the execution of this Lease.

14.18 Financial Information. From time to time during the term of this Lease,
Lessee shall provide Lessor with current financial information concerning
Lessee, as reasonably requested by Lessor.

 

-18-



--------------------------------------------------------------------------------

14.19 Force Majeure. Any prevention, delay or stoppage due to strikes, labor
disputes, acts of God, inability to obtain labor or materials, governmental
restrictions, governmental regulations, governmental controls, judicial orders,
enemy or hostile governmental action, civil commotion, fire or other casualty,
and other causes beyond the reasonable control of the party obligated to
perform, shall excuse the performance by that party for a period equal to the
duration of the prevention, delay or stoppage, except the obligations imposed
with regard to rental and other charges to be paid by Lessee pursuant to this
Lease.

14.20 Quiet Possession. Lessor agrees that Lessee upon paying the rent and
performing the covenants and conditions of this Lease may quietly have, hold and
enjoy the Premises during the term of this Lease or any extension of this Lease.

14.21 Payment of Lessor’s Expenses. Lessee agrees to pay Lessor’s costs and
expenses, including reasonable attorneys’ fees, in enforcing Lessee’s
obligations or pursuing Lessor’s remedies under this Lease, whether or not
Lessee is in material default under this Lease.

The Rules and Regulations attached to this Lease are incorporated in and
constitute an integral part of this Lease. Lessee acknowledges that Lessor may
make reasonable changes or modifications to such Rules and Regulations, and
those changes or modifications shall be binding upon Lessee provided Lessor has
given Lessee reasonable prior written notice of any such changes or
modifications.

Lessor and Lessee executed this Lease at the place specified immediately
adjacent their signatures.

 

ADDRESS:   10330 W. Roosevelt Rd.    

ARMSTRONG CONTAINERS, INC.

LESSEE

  Westchester, Illinois       60153             By:  

/s/ Illegible

        President ADDRESS:   c/o Donald J. McLachlan    

MRM ASSOCIATES

LESSOR

  Suite 5200       Three First National Plaza         Chicago, Illinois 60602  
  By:  

/s/ Illegible

        A Partner

 

-19-



--------------------------------------------------------------------------------

EXHIBIT A

A tract of land situated in the William D. Reed Survey, Abstract No. 1239 and
being a part of Lot 4 in Block 3 of Garland West Industrial Park, an addition to
the City of Garland, Texas, according to the plat recorded in Volume 551 at page
1680 of the Map Records of Dallas County, Texas, and being more particularly
described as follows:

BEGINNING, at a point in the Northwest line of Miller Park Drive (a 60 foot
R.O.W.) said point being the common Southerly corners of Lots 4 and 5 in Block 3
of said addition, an iron stake for corner;

THENCE, South 69 deg. 31 min. West, with the said Northwest line of Miller Park
Drive, a distance of 464.32 feet to the beginning of a curve to the right,
having a central angle of 04 deg. 49 min. 31 sec., a radius of 256.48 feet, an
iron stake for corner;

THENCE, Westerly with the said Northerly line of said Miller Park Drive, same
being with said curve to the right, an arc distance of 21.60 feet to the end of
said curve, an iron stake for corner;

THENCE, North 20 deg. 29 min. 10 sec. West, leaving the said Northerly line of
Miller Park Drive, a distance of 419.09 feet to a point in the Southeast line of
Missouri, Kansas and Texas Railroads (100 foot R.O.W.) an iron stake for corner;

THENCE, North 69 deg. 31 min. East, with the said Southeast line of said
Missouri, Kansas and Texas Railroads Southeast line, a distance of 485.92 feet
to the Northeast corner of said Lot 4, an iron stake for corner.

THENCE, South 20 deg. 29 min. East, with the common line of Lots 4 and 5, a
distance of 420.00 feet to the Place of Beginning and containing 204,074 square
feet or 4.6849 acres of land.



--------------------------------------------------------------------------------

RULES AND REGULATIONS

WHICH CONSTITUTE A PART OF THE LEASE

1. No awning or other projection shall be attached to the outside walls of the
Premises without the prior written consent of the Lessor.

2. No sign, advertisement or notice shall be exhibited, painted, or affixed by
any Lessee on any part of, or so as to be seen from the outside of the Premises
without the prior written consent of the Lessor. In the event of the violation
of this Rule by Lessee, Lessor may remove the sign, advertisement or notice
without liability and may charge the expense incurred in removal to Lessee.

3. The toilets and wash basins and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown in them. All damage resulting
from any misuse of those fixtures shall be borne by Lessee.

4. Lessee shall not mark, paint, drill into, or in any way deface any part of
the Premises. No boring, cutting or stringing of wires or laying of linoleum or
other similar floor coverings shall be permitted except with the prior written
consent of the Lessor and as the Lessor may direct.

5. Lessee shall not at any time bring or keep upon the Premises any inflammable,
combustible, or explosive fluid, chemical or substance which is not in
conformance with all governmental regulations.

6. The Lessor shall have the right to prohibit any advertising by Lessee which,
in Lessor’s opinion, tends to impair the reputation of the Premises or its
desirability as a building for its intended use, and upon written notice from
Lessor Lessee shall refrain from or discontinue that advertising.

 

-20-